DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 09/08/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Priority
Applicant’s priority claim to foreign document JP 2020-206181 filed 12/11/2020 is herein acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 09/08/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted on 09/08/2021 are acceptable for examination purposes.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2014/0289493) in view of Blagodurov (US 2017/0228321).

Regarding claim 1, Kobayashi discloses, in the italicized portions, an apparatus includes: a memory and a processor ([0009] As illustrated in FIG. 14, an information processing system 100 includes a storage device 200 and a host device 300. The host device 300 is an information processing device such as a PC or a server, and is configured to issue a write command and a read command in a 512 byte unit. The storage device 200 includes a controller module 400 and a 4K sector HDD (512E) 500.) that: obtains, when an operating system detects a first writing process writing first data into a region in a process space in which region a file stored in a storage is mapped, a first size of the first data from information recording a data size of target data for a target address for each of writing processes; reads, when the first size is less than a threshold, a second data corresponding to the first data and having a second size larger than the first size from the file stored in the storage into the memory ([0014] The controller module 400 then writes the write data, which is retained in the memory 410, to the HDD 500 asynchronously (refer to arrow (1) in FIG. 14). The HDD 500, upon receiving the write data, reads data block #0 of 4096 bytes including LBA #02, which is the block to be written, from the memory area 520 to the memory 510 (refer to arrow (2) in FIG. 14). [0122] In other words, the write area determination unit 11a performs, when user data from the host device 3 meets a condition in which RMW occurs, determination of one data area 52b based on the memory device bit map 22a. As a condition of occurrence of RMW, there is a case in which user data from the host device 3 is less than 4096 bytes (or its size is not an integer multiple of 4096 bytes).); rewrites part of the second data stored in a writing region of the second data in the memory with the first data ([0015] Subsequently, the HDD 500 merges the data of 4096 bytes, which has been read from the memory area 520, and the write data received from the controller module 400 (refer to arrow (3) in FIG. 14). That is, the HDD 500 modifies data of 512 bytes in an area, which corresponds to LBA #02, among the data of 4096 bytes that has been read, with the write data.); and writes third data in the writing region into the file stored in the storage, the third data being a result of the rewriting ([0016] Finally, the HDD 500 writes the post-merge data of 4096 bytes, which is held in the memory 510, to the memory device 520 (refer to arrow (4) in FIG. 14).). Herein it is disclosed by Kobayashi a read-modify-write process wherein when data to be written is less than a predetermined amount, in this case 4096 bytes which is similarly interpreted as a threshold, data is read from the nonvolatile storage as a group of 4096 bytes and merged with the data to be written and subsequently writes the post merged data into the storage. In this case, the data to be written, the read data, and the post merged data are determined to be analogous to the first data, second data, and third data respectively. Kobayashi does not explicitly disclose obtaining the first data size from recording information of a writing process executed by an application; however, regarding this limitation, Blagodurov discloses in Paragraph [0038] “Although developers may manually annotate objects as described, annotating objects manually may be impractical for programs with larger numbers of objects. Thus, as described above, to reduce the overhead associated with annotating large numbers of objects, in some embodiments, a compiler (and/or another hardware or software entity) automatically annotates at least some of the objects. In some of these embodiments, one or more rules (or guidelines, conditions, etc.) are used by the compiler when determining objects to be annotated and/or how to annotate objects. The rules include thresholds and/or other criteria that are used to determine how objects are to be annotated. In these embodiments, while analyzing objects during an annotation operation, the compiler compares characteristics and properties of the objects to the rules to determine objects to be annotated and/or how to annotate for the objects. The rules may be provided by the developer, received from another software program, created by the compiler itself, etc. For example, the developer may specify, as rules, object sizes and/or frequencies of access that are used by the compiler to determine which and/or how objects are to be annotated (and thus pinned to corresponding levels of the memory 104). As another example, the compiler may statically or dynamically analyze the behavior of the software program and automatically generate some or all of the rules and/or annotations based on properties and characteristics (e.g., sizes, speeds, frequency of access) of the objects or computer systems on which the compiled program code is to execute, etc.” Herein it is disclosed by Blagodurov that data objects may be explicitly annotated with various aspects including size which in turn may be utilized by the system for making determinations on system writes. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the annotated object information to determine whether RMW operations need to be performed as it improves endurance of the memory by reducing the number of times RMW needs to be performed based on the amount of data to be written (Kobayashi [0110]). Kobayashi and Blagodurov are analogous art because they are from the same field of endeavor of managing data storage operations.
Regarding claim 2, Kobayashi further discloses the information processing apparatus according to claim 1, wherein the processor is further configured to: when the first data size is equal to or more than the first threshold, suppress reading of the second data from the file into the memory; write the first data into the memory; and write the first data from a writing region of the first data in the memory into the file stored in the storage ([0121] When user data from the host device 3 is in a 4096 byte unit, which is the second size, RMW does not occur, so that the write area determination unit 11a does not perform processing of determination of a data area 52b but selects an arbitrary one from corresponding data areas 52b. The write processing unit 11b then writes the user data of the second size to the one data area 52b selected by the write area determination unit 11a. [0213] As described above, by means of the controller module 4 according to the present embodiment, a write data block of a second size (write data), which includes a data block of a first size to be written, is written to one data area 52b among a plurality of data areas 52b. Specifically, the controller module 4 writes data of a sector size, which includes target data designated by an LBA, in one sector, in which RMW does not occur, among a plurality of sectors larger than the block size of the LBA. Therefore, it is possible to suppress occurrence of reading (RMW) of data blocks of the second size, which follows writing of data blocks to be written, in the case of a memory device such as an HDD 5, thereby lessening degradation of performance of the HDD 5.). Herein it is disclosed by Kobayashi when the data to be written is of the byte group size, otherwise interpreted as the threshold, the data is written to the storage without performing RMW and therefore no read occurs.
Regarding claim 3, Blagodurov further discloses the information processing apparatus according to claim 1, wherein the recording information is generated, being based on information obtained in compiling that converts a source code of the application into the application ([0038] and [0040] In some embodiments, annotating objects includes performing a combination of manual and automated annotation of objects. For example, the developer may manually annotate a number of objects in source code, and the compiler (and/or another software program or hardware entity) may automatically annotate other objects. For instance, in some embodiments, a developer manually annotates a small number of objects and the compiler automatically annotates other objects (and possibly a large number of other objects) with similar characteristics (e.g., structure, name, type, size, etc.) based at least in part on the manually annotated objects. In these embodiments, the developer may use a small number of annotations to “customize” pinning of objects in memory 104.). Herein it is disclosed object information may be generated by the compiler or designated by a developer for annotation at compiling time.
Regarding claim 4, Blagodurov further discloses the information processing apparatus according to claim 3, wherein the processor is further configured to: generate the recording information by associating the target address with the writing target data of the writing process for each of the plurality of writing processes, the plurality of writing processes being contained in the source code ([0027] In some embodiments, memory 104 is addressed using a single address space, independently of the particular types of memory used at each level and/or the number of levels. For example, a first portion of a set of addresses in the address space may be directed to (or otherwise associated with) locations in level 114, a second portion of the set of address directed to (or otherwise associated with) locations in level 116, etc. In these embodiments, computer system 100 includes one or more controllers (e.g., memory controller 112, etc.), circuits, etc. for directing memory accesses (reads, writes, etc.) to the corresponding level of the multi-level memory hierarchy based on the associated addresses and other considerations (such as the pinning described herein).). Herein it is disclosed by Blagodurov that the data objects may target specified address location in the address space. Additionally, Kobayashi identifies data by a start address.
Regarding claim 5, Blagodurov further discloses the information processing apparatus according to claim 4, wherein the processor generates the recording information by a process of a complier that executes the compiling ([0038]). Herein it is disclosed that the recording information may be generated by a compiler.
Regarding claim 6, Blagodurov further discloses the information processing apparatus according to claim 4, wherein the processor generates the recording information based on debugging information outputted by a complier that executes the compiling ([0037] As described above, in some embodiments, developers may associate annotations with corresponding objects in program code (or “manually” associate the annotations with the objects). In order to assist a developer with selecting objects for annotating, an integrated development (IDE) may be used to provide information about objects to the developer. For example, the IDE may include a tool suite that provides debugging, processor profiling, power profiling, and/or kernel analysis capabilities. The IDE may aggregate and provide performance metrics and information about issues associated with objects to the developer, thus allowing the developer to identify objects that are suitable for pinning to particular levels of memory 104.). Herein it is disclosed that the compiler may generate debug information in an IDE which may then be used for annotating data objects.
Regarding claim 7, Kobayashi further discloses the information processing apparatus according to claim 1, wherein the first threshold is a page size of the memory ([0028] Although examples of RMW occurring in the case of a 4K sector HDD (512E) have been described so far, the same problem occurs to other memory devices that store write data using a size different from the inputted smallest size (unit) and perform processing similar to RMW. Examples of such memory devices include flash memories such as a Solid State Drive (SSD) or a Universal Serial Bus (USB) memory, which memorizes write data in a page unit of 4K bytes or the like.). Herein it is disclosed that the byte size is representative of a page unit of the device.
Regarding claim 12, Kobayashi discloses, in the italicized portions, a non-transitory computer-readable recording medium having stored therein a control program for causing a computer to execute a process ([0255]) comprising: obtaining, when an operating system detects a first writing process writing first data into a region in a process space in which region a file stored in a storage is mapped, a first data size of the first data from recording information recording a data size of writing target data for a target address for each of a plurality of writing processes, the first writing process being one of the plurality of writing processes that an application executes; reading, when the first data size is less than a first threshold, a second data corresponding to the first data and having a second data size larger than the first data size from the file stored in the storage into a memory ([0014] and [0122]); and rewriting part of the second data stored in a writing region of the second data in the memory with the first data ([0015]); and writing third data in the writing region in the memory into the file stored in the storage, the third data being a result of rewriting the part of the second data with the first data ([0016]). Herein it is disclosed by Kobayashi a read-modify-write process wherein when data to be written is less than a predetermined amount, in this case 4096 bytes which is similarly interpreted as a threshold, data is read from the nonvolatile storage as a group of 4096 bytes and merged with the data to be written and subsequently writes the post merged data into the storage. In this case, the data to be written, the read data, and the post merged data are determined to be analogous to the first data, second data, and third data respectively. Kobayashi does not explicitly disclose obtaining the first data size from recording information of a writing process executed by an application; however, regarding this limitation, Blagodurov discloses in Paragraph [0038] that data objects may be explicitly annotated with various aspects including size which in turn may be utilized by the system for making determinations on system writes. Claim 12 is rejected on a similar basis as claim 1.
Regarding claim 13, Kobayashi further discloses the non-transitory computer-readable recording medium according to claim 12, the process further comprising: when the first data size is equal to or more than the first threshold, suppressing reading of the second data from the file into the memory; writing the first data into the memory; and writing the first data from a writing region of the first data in the memory into the file stored in the storage ([0121]). Claim 13 is rejected on a similar basis as claim 2.
Regarding claim 14, Blagodurov further discloses the non-transitory computer-readable recording medium according to claim 12, wherein the recording information is generated, being based on information obtained in compiling that converts a source code of the application into the application ([0038] and [0040]). Claim 14 is rejected on a similar basis as claim 3.
Regarding claim 15, Blagodurov further discloses the non-transitory computer-readable recording medium according to claim 14, wherein the process further comprises: generating the recording information by associating the target address with the writing target data of the writing process for each of the plurality of writing processes, the plurality of writing processes being contained in the source code ([0027]). Claim 15 is rejected on a similar basis as claim 4.
Regarding claim 16, Blagodurov further discloses the non-transitory computer-readable recording medium according to claim 15, wherein the generating includes generating the recording information by a process of a compiler that executes the compiling ([0038]). Claim 16 is rejected on a similar basis as claim 5.
Regarding claim 17, Blagodurov further discloses the non-transitory computer-readable recording medium according to claim 15, wherein the generating includes generating the recording information based on debugging information outputted by a complier that executes the compiling ([0037]). Claim 17 is rejected on a similar basis as claim 6.
Regarding claim 18, Kobayashi further discloses the non-transitory computer-readable recording medium according to claim 12, wherein the first threshold is a page size of the memory ([0028]). Claim 18 is rejected on a similar basis as claim 7.

Claims 8-9, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Blagodurov and further in view of Harada et al. (US 2016/0239204).

Regarding claim 8, Kobayashi and Blagodurov do not explicitly disclose the information processing apparatus according to claim 1, wherein the processor is further configured to: determine an access frequency to the first data; read, when the access frequency to the first data is equal to or more than a second threshold and the first data size is less than the first threshold, the second data from the file stored in the storage into the memory. Regarding these limitations, Harada discloses in Paragraphs [0035-36] “[0035] The receiver unit 1a receives data write commands and data read commands which are transmitted from the information processing apparatus 3 to the memory device 2. A write command includes information indicating data to be written and a write destination address. The size of data to be written is the write size of a write command. Write commands issued by the information processing apparatus 3 within a certain period tend to have a specific write size and a specific frequency (access tendency), in many cases. In order to write data, the information processing apparatus 3 issues write commands W1, W2, and W3 of a certain write size at a certain frequency, depending on a processing situation of software executed by the information processing apparatus 3, for example. [0036] The control unit 1b determines how a cache (the RMW cache 2a) is used for an RMW process in the memory device 2 on the basis of the write sizes, the reception frequency, and the number of received write commands. The control unit 1b decides whether or not to execute an RMW process by itself (the storage control apparatus 1) on the basis of the determination result.” Herein it is disclosed by Harada that the access frequency and size of data may be used to determine if RMW operations need to be performed. In the case of Blagodurov, it is additionally recited therein that access frequency may be annotated onto objects or otherwise considered. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the RMW operation and read data into memory for the write as performed by Kobayashi and Harada in order to address potential storage degradation in performance due to the amount of data to be written exceeded a capacity of cache based on the frequency of writes. In this way, the system may attempt to address potential reduction in performance when determining whether to read data from storage or not. Kobayashi, Blagodurov and Harada are analogous art because they are from the same field of endeavor of managing data access operations.
Regarding claim 9, Harada further discloses the information processing apparatus according to claim 8, wherein the processor is further configured to: when the access frequency to the first data is less than a second threshold, suppress reading of the second data from the file into the memory; and write the first data into the file stored in the storage, bypassing the memory ([0035-36]). In view of the context presented by Kobayashi and Blagodurov and on a similar basis as the rejection of claim 8, it would be obvious to one of ordinary skill in the art to not perform RMW operation when it is determined to negatively impacted system performance based on the write data size and access frequency as presented.
Regarding claim 11, Blagodurov further disclose the information processing apparatus according to claim 8, wherein the processor is further configured to: divide the first data into a plurality of divided data according to the access frequency; read, for each of the plurality of divided data, when the divided data has an access frequency equal to or more than the second threshold and has a data size less than the first threshold, data corresponding to the divided data from the file stored into the storing unit (Blagodurov [0015-16] and [0050-51]). Herein it is disclosed that the objects may be divided according to frequency of access. In view of Kobayashi, the RMW operation may be perform for each class of data organized according to data access frequency.
Regarding claim 19, Kobayashi and Blagodurov do not explicitly disclose the non-transitory computer-readable recording medium according to claim 12, the process further comprising: determining an access frequency to the first data; reading, when the access frequency to the first data is equal to or more than a second threshold and the first data size is less than the first threshold, the second data from the file stored in the storage into the memory. Regarding these limitations, Harada discloses in Paragraphs [0035-36] that the access frequency and size of data may be used to determine if RMW operations need to be performed. In the case of Blagodurov, it is additionally recited therein that access frequency may be annotated onto objects or otherwise considered. Claim 19 is rejected on a similar basis as claim 8.
Regarding claim 20, Harada further discloses the non-transitory computer-readable recording medium according to claim 19, wherein the processor is further configured to: when the access frequency to the first data is less than a second threshold, suppressing reading of the second data from the file into the memory; and writing the first data into the file stored in the storage, bypassing the memory ([0035-36]). Claim 20 is rejected on a similar basis as claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Blagodurov and further in view of Harada and still further in view of Hassan (US 2017/0052742).

Regarding claim 10, Kobayashi, Blagodurov and Harada do not explicitly disclose the information processing apparatus according to claim 9, wherein the processor is further configured to: estimate processing time that the writing of the first data bypassing the memory takes; suppress, when the access frequency to the first data is less than the second threshold and the processing time is equal to or less than a third threshold, reading of the second data from the file into the memory; and write the first data into the file stored in the storage, bypassing the memory. Regarding these limitations, Hassan discloses in Paragraphs [0048-49] “[0048] Various criteria may be employed to determine the threshold value on which to base the decision of where to execute a data processing function. In some examples, the threshold value may be selected based on one or more of the following: a measured or otherwise determined rate of degradation of NVM due to write operations; a measured or otherwise determined difference in write latency between NVM and DRAM; and/or a measured or otherwise determined percentage of execution time require to execute a particular function with respect to the total execution time of the workload. [0049] By calculating the write metric for one or more data processing functions using statistics output from instrumented code, and employing the write metric to determine a portion of main memory on which to execute the data processing function(s), implementations of the present disclosure may be described as using application-specific knowledge for orchestrating data management at the application level rather than relying on the Operating System (OS) to make scheduling decisions. An application may be aware of the characteristics of each allocated object, e.g., when a particular object is to be accessed, the data access pattern, the frequency of memory accesses, the lifetime of data object(s), and so forth. These characteristics may be available at the application level but may not be available to an OS that may lack such detailed information about the application and its allocated objects.” Herein it is disclosed the write metric may be calculated in order to represent a parameter to use to determine how to handle the associated data with the write metric. In this case, the write metrics may be known at the application level rather than operating system level for better description of the data. In this case, write latency may be known for writing data to storage and in view of Kobayashi and Blagodurov, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement write latency as an additional factor when determining to perform RMW operations in order to reduce the degradation of performance of the storage by determining if it is more efficient to write data directly to storage without performing the RMW operation. Kobayashi, Blagodurov, Harada and Hassan are analogous art because they are from the same field of endeavor of managing data access operations.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135